Citation Nr: 1506469	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-16 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for rheumatoid arthritis, claimed as arthritis and joint pain due to an undiagnosed illness, and denied entitlement to an increased rating in excess of 30 percent for PTSD.

The Veteran provided testimony during a videoconference hearing before the undersigned in November 2014.  A transcript is of record.  

The Board notes that the Veteran did not perfect an appeal of the issue of service connection for gastroesophageal reflux disease (GERD), which was denied in the September 2012 rating decision and subsequent October 2013 statement of the case.  Although service connection for GERD was listed on a VA Form 8 as on appeal, the RO took no action indicating to the Veteran that the issue was on appeal or certified to the Board.  His representative did not list the issue in an August 2014 VA Form 646.  Finally, the Veteran and his representative clarified at the November 2014 Board hearing that the two issues on appeal are service connection for joint pain and entitlement to an increased rating for PTSD.  Therefore, the Board finds that service connection for GERD is not properly on appeal and it will not be further considered herein.  38 C.F.R. § 20.200 (2014) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for joint pain, to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a November 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal regarding the issue of entitlement to an increased rating in excess of 30 percent for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding entitlement to an increased rating in excess of 30 percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2014 statement, the Veteran stated that he would like to withdraw his appeal for an increased rating in excess of 30 percent for PTSD.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204.  
The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim and the issue of entitlement an increased rating in excess of 30 percent for PTSD is dismissed.


ORDER

The appeal for an increased rating in excess of 30 percent for PTSD is dismissed.  


REMAND

The Veteran has consistently reported and received treatment for joint and muscle pain in his neck, back, wrists, hands/fingers, shoulders, and elbows.  He claims that these symptoms are objective indications of a chronic disability resulting from an undiagnosed illness related to his Persian Gulf War service or a medically unexplained chronic multisymptom illness.  In a June 2009 VA examination and August 2009 addendum, a VA examiner stated that the Veteran had rheumatoid arthritis (RA), and thus, did not have an undiagnosed illness.  However, VA treatment records subsequent to the 2009 VA examination specifically note that the Veteran does not have any signs of inflammatory arthritis, including RA and spondylarthropathy.  In addition, while VA treatment records note diagnoses of degenerative joint disease of the lumbar spine, the symptoms reported in the other joint or muscle groups have not been attributed yet either to a diagnosis or to an undiagnosed illness.  

Therefore, the Board finds that a new VA examination is necessary to determine whether the Veteran currently has RA or another diagnosed disability or whether his multiple joint pain represents an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.    

Accordingly, the case is REMANDED for the following action:

1.  Once the above development has been completed, provide the Veteran with a new VA examination with a qualified physician.  Review of the virtual files should be reflected in the completed examination report or in an addendum.  

The examiner must specifically state whether the Veteran has rheumatoid arthritis or related inflammatory disease.  

Then the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current multiple joint and muscle pain, including in the neck, back, wrists, hands/fingers, shoulders, and elbows, is due to a specific disease entity or entities, to include RA and degenerative joint disease, if present.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any such disease entity had its onset in service or is otherwise related to a disease or injury in service.  

If the multiple joint pain is not due to any specific disease entity, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that it represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  If so, the examiner should also describe the extent to which the illness has manifested.  

In formulating the above opinions, the examiner should comment on the significance, if any, of the Veteran's reports of multiple joint pain in the years since discharge from service and ever since.  

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


